Exhibit 10.22.1

SECOND AMENDMENT TO THE RESTATED AND AMENDED
PUBLIC SERVICE COMPANY OF NEW MEXICO
ACCELERATED MANAGEMENT PERFORMANCE PLAN
(1988)

            THIS IS THE SECOND AMENDMENT to the Restated and Amended Public
Service Company of New Mexico Accelerated Management Performance Plan (1988)
(the "AMP") is made this 8th day of December, 1992, by the Public Service
Company of New Mexico (the "Company").

            WHEREAS, the Company adopted the AMP, in 1981 in order to provide
for the acceleration of the accrual of retirement benefits for various
executives of the Company;

            WHEREAS, under Section 9.01 of the plan document, the Company
reserved the right at any time to amend the AMP;

            WHEREAS, during the period from 1982 through 1986, certain
executives retired from the Company (the "Pre-1988 Retirees") and commenced
receiving benefits under the AMP and the PNM Employees' Retirement Plan (the
"Retirement Plan").

            WHEREAS, a review of the files maintained by the Company's Employee
Benefits Department with respect to the Pre-1988 Retirees indicates the amounts
applicable to each executive varies between the amount paid pursuant to the AMP
and the amount paid pursuant to the Retirement Plan because the method of
calculation of such payments was inconsistent with such plans as authorized by
the Board of Directors of the Company (the "Board"); although, the total monthly
amount being paid each such executive is not materially inaccurate;

            WHEREAS, as a result of such calculations, a certain portion of the
retirement benefits are being paid to Pre-1988 Retirees or their spouses, from
the general assets of the Company rather than from the Retirement Plan, although
such payments were not previously authorized pursuant to the AMP plan document;

            WHEREAS, the Company recognizes that to discontinue or to correct
such payments at this time would cause ill will and misunderstanding with the
retirees and current employees and may result in protracted and expensive
litigation; and

            WHEREAS, to avoid disruption to the lives of the Pre-1988 Retirees,
and to avoid the time and expense of litigation and the ill will that such
disruption of such benefits would create, the Company shall continue such
payments to those Pre-1988 Retirees or their survivors, as may be applicable, in
such amounts as set forth in the Second Amendment.

--------------------------------------------------------------------------------


Exhibit 10.22.1

           NOW, THEREFORE, the Company does hereby amend the AMP in the manner
and to the extent hereinafter set forth:

            New Sections 5.05, 5.06 and 5.07 are hereby added to the AMP plan
document to read as follows:

            5.05  Benefits Payable to Pre-1988 Retirees.  Those Pre-1988
Retirees listed in Exhibit "B" shall receive a monthly annuity for the remainder
of each such Pre-1988 Retiree's life and, if applicable, a survivor annuity to
his or her spouse, in an amount set forth opposite the Pre-1988 Retiree's name
on Exhibit "B".

            5.06  Applicability of Other Plan Provisions.  The Method of
Distribution, Source of Payments, Forfeitures, Plan Administration, Amendment
and Termination and Miscellaneous provisions (Section 5.03 and Articles 6, 7, 8
and 9 respectively) of the AMP plan document shall apply equally to the Pre-1988
Retirees, as set forth in Section 5.05, as if such Pre-1988 Retirees were either
"Employees" or "Participating Employees" pursuant to the AMP plan document.

            5.07  Non-Cumulative Benefits.  The Second Amendment ratifies and
confirms the continuing payment of certain retirement benefits which the
Pre-1988 Retirees have been receiving, but is not intended to increase any such
amounts or increase any benefits or the form of the benefits currently being
received by such Pre-1988 Retirees.

            IN WITNESS WHEREOF, Public Service Company of New Mexico has caused
this Second Amendment to the AMP to be executed by its authorized officers the
date and year first above written.

                                                                        PUBLIC
SERVICE COMPANY

                                                                        OF NEW
MEXICO

                                                                        By 
_____/s/__J.T. Ackerman__________

                                                                                   
JOHN T. ACKERMAN, Chairman

                                                                                   
And President

ATTEST:        

__/s/_Karen A. Knight ______

Assistant Secretary

--------------------------------------------------------------------------------


Exhibit 10.22.1

EXHIBIT "B"

to the Second Amendment to the Restated and
Amended Public Service Company of New Mexico
Accelerated Management Performance Plan (1988)

  Benefit Form of Participant Amount  Benefit Phillip Archibeck 277.44 100% S.B.
Wayne Badsgard 165.72 100% S.B. Carl David Bedford 510.83 Life Only Raymond C.
Cainski 218.59 50% S.B. Earl W. Carr 120.45 50% S.B. Ramona Dunmore 23.04 Life
Only Ed Fogelman 165.72 100% S.B. Frank Gray 217.68 Life Only Richard Lake
266.51 2/3rds S.B. Ross Mullins 51.73 2/3rds S.B. Mary Salazar-Sutton 186.80
Life Only Jean Smith 159.58 Life Only

 S.B.  =  Survivor Benefit